DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant’s election of Group I in the reply filed on 28 March 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
The requirement for election of a single species of claim 7 is withdrawn. 
Claims 14-16, 18-22, 24, 26-33, and 35-36 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 28 March 2022.
	Claims 1-8, 10-11, and 25 are under prosecution.
Information Disclosure Statement
3.	The Information Disclosure Statements filed 17 September 2019 and 10 October 2019 are acknowledged and have been considered.
It is noted that the listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Claim Objections 
4.	Claims 1 and 4-5 are objected to because of the following informalities:  
A.	Claim 1 contains the phrase “(a) core moiety,” which is lacking an article.
B.	Claims 4 and 5 each contain the phrase “claim 1 further comprises a label,” which appears to be a typographical error.
C.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

6.	Claims 2-3, 6, 10-11, and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	A.	Claims 2-3 are each indefinite in the recitation “the core,” which lacks antecedent basis in the previous recitation of a “core moiety.”
	B.	Claim 6 and claim 10 (upon which claim 11 depends) are each indefinite in the recitation “the reactive group,” as it is unclear if the limitation refers to the cell-surface reactive group or the bio-orthogonal reactive group.
	C.	Claim 25 is indefinite because Formula (I) of claim 25 does not include and bond between it and the probe; thus, it is unclear how the formula is attached to the probe.
7.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

8.	Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 10 requires a “photoactivated” group, which is not further limited because claim 6 already requires a group that is “activatable by light.”  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



Claim Rejections - 35 USC § 102/103
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

12.	Claims 1-8 and 10-11 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Gee et al (U.S. Patent Application Publication No. US 2015/0072396 A1, published 12 March 2015).
	Regarding claim 1, Gee et al teach a probe comprising a core moiety, in the form of Formula II (page 1 column 1), wherein R1 is an arylcarboxamido group (paragraph 0006), which comprises an amide group (i.e.,  –NH-C=O), a cell surface group G, in the form of an azide (paragraph 0096), and a bio-orthogonal reactive group R5, in the form of an alkyl group (paragraph 0006), wherein Gee et al define alkyl as including cyclic alkenyl groups (paragraph 0157).  Thus, Gee et al teach probes having all of the claimed groups, and therefore either anticipate, or, alternatively, render obvious, the instant claim.
It is also noted that the courts have held that when a claim recites using an old composition or structure and the “use” is directed to a result or property of
that composition or structure, then the claim is anticipated (In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978)). The phrase “cell functionalizing” clearly defines a use of the composition, and thus does not further distinguish the composition over the prior art.  See MPEP 2112.02.
MPEP 716.01(c) makes clear that “[t]he arguments of counsel cannot take the place of evidence in the record” (In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965)). Thus, counsel’s mere arguments cannot take the place of evidence in the record.
	Regarding claims 2-3, the probe of claim 1 is discussed above.  Gee et al teach R1 of Formula II (page 1 column 1) is an arylcarboxamido group (paragraph 0006), which comprises an amide group (i.e.,  –NH-C=O) as discussed above.
In addition, the courts have stated:
similar properties may normally be presumed when compounds are very close in structure. Dillon, 919 F.2d at 693, 696, 16 USPQ2d at 1901, 1904. See also In re Grabiak, 769 F.2d 729, 731, 226 USPQ 870, 871 (Fed. Cir. 1985) (“When chemical compounds have very close’ structural similarities and similar utilities, without more a prima facie case may be made.”). Thus, evidence of similar properties or evidence of any useful properties disclosed in the prior art that would be expected to be shared by the claimed invention weighs in favor of a conclusion that the claimed invention would have been obvious. Dillon, 919 F.2d at 697-98, 16 USPQ2d at 1905; In re Wilder, 563 F.2d 457, 461, 195 USPQ 426, 430 (CCPA 1977); In re Linter, 458 F.2d 1013, 1016, 173 USPQ 560, 562 (CCPA 1972) (see MPEP 2144.08(d)).

The courts have also stated:

[c]ompounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious) (see MPEP 2144.09).
	
	Thus, having the H in the claimed –NH-C=O is alternatively an obvious variant of the arylcarboxamido group of Gee et al.
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record.
	Regarding claim 4, the probe of claim 1 is discussed above.  Gee et al teach R3 of Formula II comprises a reporter molecule (paragraph 0008-0009), in the form of fluorescein (paragraph 0196).
Regarding claim 5, the probe of claim 1 is discussed above.  Gee et al teach the probe comprises a second reactive group, in the form of a hydrazine at R4 (paragraph 0006).
Regarding claims 6 and 10-11, the probe of claim 1 is discussed above.  Gee et al teach the reactive group G (i.e., the cell-surface reactive group) is an azide (paragraph 0096), which is light reactive (i.e., claim 6) and phot-activated (i.e., claim 10).
Regarding claim 7, the probe of claim 4 is discussed above.  Gee et al teach R3 of Formula II comprises a reporter molecule (paragraph 0008-0009), in the form of fluorescein (paragraph 0196), which is Formula (II) of the instant claim, wherein each of R3, R4, R5, R6, and R7 is H.
In addition, it is reiterated that the courts have stated that similar properties may normally be presumed when compounds are very close in structure, and that compounds which are position isomers or homologs are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. 
	Thus, the claimed formula is alternatively an obvious variant of the fluorescein of Gee et al.
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record.
	In addition, fluorescein is a fluorophore, and thus meets the conditions of the first species listed in claim 7.
Regarding claim 8, the probe of claim 1 is discussed above.  Gee et al teach the bio-orthogonal reactive group R5 is in the form of an alkyl group (paragraph 0006), wherein Gee et al define alkyl as including cyclic alkenyl groups (paragraph 0157). Paragraph 00106 of the instant specification defies a “strained alkene” as a ring structure having one or more carbon-carbon double bonds.  Thus, the cyclic alkenyl group of Gee et al meets the claimed limitation, and  the claim has been given the broadest reasonable interpretation consistent with the teachings of the specification regarding a “strained alkene” (In re Hyatt, 211 F.3d1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000) (see MPEP 2111 [R-1]).
Claim Rejections - 35 USC § 103
13.	Claim 25 is rejected under 35 U.S.C. 103 as obvious over Gee et al (U.S. Patent Application Publication No. US 2015/0072396 A1, published 12 March 2015) as applied to claim 1 above, and further in view of Bostic et al (Chem. Comm., 2012, vol. 48, pages 1431-1433).
	Regarding claim 25, the probe of claim 1 is discussed above in Section 12.
Gee et al teach the bio-orthogonal reactive group R5 is an alkyl group (paragraph 0006), wherein (in an embodiment of claim 1 that is an alternative to that described above) Gee et al define alkyl as including cyclic alkynyl groups (paragraph 0157).
Gee et al also teach the use of click chemistry, which utilizes alkynyl groups (paragraph 0183), as well as the use of DIBO in click reactions (e.g., Example 9); DIBO similar to the molecule of claim 25, (except for the substituted nitrogen in the ring), which is an ADIBO derivative.
However, Bostic et al teach the use of probes having ADIBO conjugates for click chemistry reactions with modified cell membranes (e.g., Scheme 1), which have the added advantage of easy synthetic preparation with desirable kinetic properties (page 1431, column 2).  Thus, Bostic et al teach the known techniques discussed above.
In addition, it is reiterated that the courts have stated similar properties may normally be presumed when compounds are very close in structure, and that compounds which are position isomers or homologs are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. 
	Thus, the claimed formula is alternatively an obvious variant of the formula of the cited prior art
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record.
It would therefore have been obvious to a person of ordinary skill in the art to have modified the probe taught by Gee et al with the teachings of Bostic et al to arrive at the instantly claimed probe with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the modification because said modification would have resulted in a probe having the added advantage of easy synthetic preparation with desirable kinetic properties as explicitly taught by Bostic et al (page 1431, column 2).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Bostic et al could have been applied to the probe of Gee et al with predictable results because the known techniques of Bostic et al predictably result in useful alkynes for click chemistry.
Double Patenting
14.The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
15.	Claims 1-8, 10-11, and 25 are rejected (or, alternatively, provisionally rejected) on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 7-8, 10, 12, 17-18, 24, and 35 of copending Application No. 16/085,938 (currently allowed but not yet issued). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to the formula of claim 25 and further comprising an azide, fluorophore labels, strained alkenes, etc.  
It is also noted that claim 1 of the ‘938 Application includes the core group –NH-C=O (e.g., in R2 of claim 1 of the ‘938 Application), thereby meeting all of the instantly claimed limitations.
Any additional limitations of the ‘938 claims are encompassed by the open claim language “comprising” found in the instant claims.
This is alternatively a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented (i.e., are not yet issued).
Conclusion
16.	No claim is allowed.
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert T. Crow whose telephone number is (571)272-1113. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave T. Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Robert T. Crow
Primary Examiner
Art Unit 1634



/Robert T. Crow/Primary Examiner, Art Unit 1634